        Case 1:21-cv-00112-NONE-JLT Document 7 Filed 04/01/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   BRIAN WHITAKER                                        Case No.: 1:21-cv-00112-NONE-JLT

12                Plaintiff,                               ORDER AFTER NOTICE OF SETTLEMENT
                                                           (Doc. 6)
13      v.

14   AE RETAIL WEST LLC, a Delaware Limited
     Liability Company
15                Defendants.
16
17           The plaintiff reports that they have settled the matter and indicate they will seek dismissal of

18   the action soon. (Doc. 6 at 1) Thus, the Court ORDERS:
19           1.       The stipulation to dismiss the action SHALL be filed no later than May 28, 2021;
20           2.       All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court imposing
22   sanctions, including the dismissal of the action.
23
24   IT IS SO ORDERED.

25      Dated:       April 1, 2021                          _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
26
27
28
